The authority of the court to allow the amendment in question cannot be doubted. The parties were in court, and the finding of the court indicated that justice required such an amendment. Jellison v. Jellison, 70 N.H. 633; Sanborn v. Railroad, 76 N.H. 65. In fact the libelee does not deny the right of the court to permit the amendment. But his complaint is that he was not given a further hearing after the amendment was allowed. Whether this privilege should be granted to the libelee is a question *Page 285 
of fact to be determined by the trial court. LaCoss v. Lebanon,78 N.H. 413, 417, and cases there cited. If justice requires that the libelee should have a further hearing, it should be granted to him upon application.
Exception overruled.
All concurred.